Citation Nr: 1101533	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-36 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lung disability, 
diagnosed as chronic obstructive pulmonary disease (COPD) and 
asthma, and claimed as residuals of asbestos exposure during 
service.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from June 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which in part denied service connection for tinnitus and 
a lung disability. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during active service 
in the form of engine room noise exposure. 

2.  The Veteran is service-connected for bilateral hearing loss.  

3.  The Veteran has a current diagnosis of tinnitus which cannot 
be reasonably disassociated from the service-connected hearing 
loss hearing loss or his in-service noise exposure.  

4.  Service treatment records do not reveal any complaints, 
findings, or diagnosis of any respiratory disorder during active 
service.

5.  The Veteran has diagnoses of COPD and asthma.  

6.  There is no credible evidence linking the Veteran's current 
lung disability to service, or asbestos exposure during service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  The criteria for service connection for a lung disability, 
diagnosed as COPD and asthma, and claimed as a residuals of 
asbestos exposure during service, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated September 2006.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  This letter also substantially complied with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for service connection for a lung 
disability, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim.  In this regard, the Veteran has 
not been provided a VA examination in order to determine whether 
any lung disability is related to his military service, including 
asbestos exposure during service.  Nevertheless, none is 
required.  The Board notes that such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that the 
veteran had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
(3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  There is 
evidence of a current lung disability and of exposure to asbestos 
during service.  However, there is no evidence which in any way 
indicates that the current lung disability may be related to 
service or asbestos exposure therein.  A large volume of VA 
pulmonary treatment records and a private examination report fail 
to indicate any possible link between the Veteran's current lung 
disabilities and or that any claimed disability may be related to 
any event in service.  Additionally, there is no outstanding 
evidence to be obtained, either by VA or the veteran.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.; See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service personnel records; service treatment 
records; VA treatment records; a private examination report; 
assisted the Veteran in obtaining evidence; and, afforded him the 
opportunity to present statements and evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file and he 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Tinnitus

The Veteran claims entitlement to service connection for 
tinnitus.  Service personnel records establish that the Veteran 
served in the Navy from June 1944 to June 1946 as an 
Electrician's Mate serving aboard various ships.  This evidence 
establishes that the Veteran was exposed to acoustic trauma in 
the form of noise exposure while serving in the engineering 
spaces of ships during service.  The Veteran's service treatment 
records do not show any complaints of tinnitus during active 
service.

In September 2008, a VA audiology examination of the Veteran was 
conducted.  Based on the findings contained in the examination 
report service connection was granted for hearing loss.  However, 
the examiner indicated an equivocal opinion related to the 
Veteran's tinnitus.  Initially, the examiner stated that the 
Veteran's tinnitus was "less likely as not" caused by noise 
exposure during service, based on the Veteran's uncertain recall 
of the onset of tinnitus symptoms and that they did not to seem 
to be simultaneous with the onset of the hearing loss symptoms.  
However, the examiner also opined that it was possible that the 
tinnitus was related to "probable presbyacusis," which is age 
related hearing loss.  Finally, the examiner indicated that  
"this tester cannot rule out the possibility that the tinnitus 
could be related to noise exposure during military service."

The Veteran is service-connected for hearing loss based upon the 
VA examiner's opinion relating the service connection to noise 
exposure during service.  Therefore, the opinion relating 
tinnitus to age related hearing loss must be discounted.  The 
examiner indicated the possibility of a relationship between the 
Veteran's tinnitus and in-service noise exposure.  While the 
Veteran is uncertain of the onset of symptoms of tinnitus, the 
Veteran is service-connected for hearing loss and the Board finds 
no way to reasonably disassociate the Veteran's tinnitus from his 
service-connected hearing loss or his noise exposure during 
service.  Accordingly, service connection for tinnitus is 
warranted.

B.  Lung Disability

The Veteran claims entitlement to service connection for a lung 
disability, which he asserts is the result of exposure to 
asbestos during active service.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Rather, VA Adjudication Procedure Manual, in electronic format, 
M21-1MR, contains guidelines for considering compensation claims 
based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have had 
prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of 
exposure to asbestos solely from shipboard service.  Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
Symptoms and signs include:  dyspnea on exertion; end-respiratory 
rales over the lower lobes; compensatory emphysema; clubbing of 
the fingers at late stages; pulmonary function impairment; and, 
cor pulmonale which can be demonstrated by instrumental methods.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 
(e).

The Veteran's discharge papers, DD 214, reveal that he served in 
the Navy from June 1944 to June 1946 as an Electrician's Mate 
serving aboard various ships.  The October 2008 Statement of the 
Case acknowledges that the based on the time period and nature of 
the Veteran's duties it was "probable" that he would have 
exposed to asbestos during active service.  The Veteran's service 
treatment records do not show any complaints of, or treatment 
for, any breathing problems during active service.  Multiple 
chest x-ray examinations of the Veteran were conducted during 
service, and all revealed essentially normal findings.  In June 
1946, separation examination of the Veteran was conducted with 
clinical evaluation being normal.  

VA treatment records dated from 2000 to the present reveal that 
the Veteran has been treated for complaints of shortness of 
breath.  Ultimately, the diagnosis is that the Veteran has COPD 
as indicated in August 2002 VA treatment records.  A February 
2003 treatment record indicates a diagnosis of "bronchitis / 
emphysema."  

In April 2004, VA pulmonary function tests (PFTs) were conducted 
and revealed that the Veteran had severe obstructive defect.  A 
December 2004 treatment record reveals diagnoses of COPD and 
asthma.  

A June 2006 VA treatment record reveals a diagnosis of COPD.  
Also in June 2006, a VA chest x-ray examination was conducted and 
revealed an impression of "obstructive airway disease."  A June 
2006 VA PFT report again indicates an impression of "severe 
obstructive defect."

In July 2007 a VA pulmonary consultation of the Veteran was 
conducted to evaluate his complaints of dyspnea, shortness of 
breath.  He reported episodes of chest tightness and dyspnea 
which often occurred suddenly without a preceding trigger.  The 
findings of the June 2006 tests were noted.  The possibility of 
chronic bronchitis, emphysema, and adult onset asthma were 
indicated as being the possible cause, but presenting in an 
atypical manner based on the Veteran's age.  Computed tomography 
(CT) examination of the chest was ordered, and conducted in 
August 2006.  CT examination was negative with no evidence of 
pleural abnormalities or significant pulmonary emphysema or 
fibrosis.  

In September 2006 VA pulmonary follow-up indicated a diagnosis of 
asthma and treatment with medication was indicated.  

In April 2008 a private pulmonary evaluation of the Veteran was 
conducted.  The examining physician noted the Veteran's history 
of being a non-smoker, his history of asbestos exposure, and his 
post-service employment history.   The impression was severe 
obstructive lung disease and "emphysema related to environmental 
and occupational exposures though it is not out of the realm of 
possibility there could be an element of asthma."  The physician 
did not link any of these disabilities to the Veteran's active 
service or his asbestos exposure during service.

The Veteran was exposed to asbestos during service.  The evidence 
establishes that the Veteran has current diagnoses of various 
respiratory disabilities including COPD, and asthma.  While there 
is no Compensation and Pension examination of record, a large 
volume of VA treatment records reveal that pulmonary evaluation 
has established diagnoses of COPD and asthma.  These diagnoses 
are confirmed by objective results of multiple chest x-ray 
examinations and PTFs.  All of the findings reveal that the 
Veteran has obstructive lung disease, not restrictive lung 
disease that would result from asbestos exposure.  VA CT 
examination has confirmed that the Veteran does not have any 
asbestos related changes to his lungs of pleura.  The private 
pulmonary examination confirms that the Veteran has COPD and that 
he does not have restrictive lung disease.  There is no evidence 
of record showing that the Veteran has restrictive lung disease 
or any asbestos related lung disability.  There is no evidence of 
record which links the Veteran's diagnosed COPD and asthma to 
active service or to asbestos exposure during service.  The 
preponderance of the evidence is against the claim for service 
connection for a lung disability, diagnosed as COPD and asthma.  
There is no doubt to be resolved and service connection is not 
warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for a lung disability, diagnosed as COPD and 
asthma, and claimed as residuals of asbestos exposure during 
service, is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


